Filed 8/10/22; Certified for Publication 9/6/22 (order attached)




           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                 FOURTH APPELLATE DISTRICT

                                               DIVISION TWO



 C.I., a Minor, etc., et al.,

          Plaintiffs and Appellants,                               E076212

 v.                                                                (Super.Ct.No. CIVDS1725293)

 SAN BERNARDINO CITY UNIFIED                                       OPINION
 SCHOOL DISTRICT et al.,

          Defendants and Respondents.



         APPEAL from the Superior Court of San Bernardino County. Lynn M. Poncin,

Judge. Affirmed.

         Law Offices of Phillips, Jr., Gordon G. Phillips, Jr.; Robinson Legal Center,

Hoanh N. Robinson; Perez Law Corporation, Ricardo A. Perez; The Arkin Law Firm and

Sharon J. Arkin for Plaintiffs and Appellants.

         Meyers Fozi & Dwork, Golnar J. Fozi, Daniel S. Modafferi and Gabriel N.

Kontarovsky for Defendants and Respondents.




                                                          1
       This action arises from a shooting on school premises. On April 10, 2017, Cedric

Anderson entered his wife’s classroom at an elementary school, which is part of the San

Bernardino City Unified School District (the district). Anderson shot and killed his wife,

a student, and himself in front of a class of students. Plaintiffs and appellants C.I.

(minor), J.I. (guardian ad litem), D.B. (minor), J.B. (guardian ad litem), B.E.Jr. (minor),

B.E.Sr. (guardian ad litem), J.A.G. (minor), J.G. (guardian ad litem), M.M. (minor),

M.T.M. (guardian ad litem), M.P. (minor), E.B. (guardian ad litem), M.R. (minor), and

D.R. (guardian ad litem) initiated this action against the defendants and respondents

district and Y.D. (the school’s principal), alleging, inter alia, negligence and dangerous

condition of property. Defendants moved for summary judgment on the grounds they

owed no duty to plaintiffs because Anderson’s actions were unforeseeable, the school

property was not a dangerous condition because there was no defect, and Anderson was

not using the school property with due care. The trial court agreed, and judgment was

entered in defendants’ favor.

       Plaintiffs contend defendants had a duty to take reasonable steps to protect

students from criminal activity, and the district created a dangerous condition by failing

to lock the front office door and equip classrooms with doors that locked. For the reasons

stated post, we affirm the judgment.




                                              2
                   I. PROCEDURAL BACKGROUND AND FACTS

       Anderson was the estranged husband of Karen Smith, a teacher employed by the

district. On March 17, 2017, she left him (after he accused her of infidelity) and

contacted an attorney to remove him from the house because it was her house. At that

time, Smith told her adult daughter that Anderson had previously “told [Smith] that he

was going to throw her out of the second story of their house and also chop her up into

pieces.”1 However, Smith never said that Anderson had been physically violent toward

her; rather, she stated that she was not afraid of him. Smith’s daughter never observed

any injuries on Smith, never witnessed Anderson become violent with her, and never

suspected that he may be abusive toward her.

       On April 10, 2017, Anderson arrived at the school’s front office under the guise of

dropping something off for his wife. The receptionist, who knew him as Smith’s

husband, witnessed him sign the visitor’s log (as required by school policy), but never

checked his signature or asked for identification. Previously, Anderson had been to the

school and never posed a threat or caused any problem; Smith never informed anyone at

the school or the district about her marital issues, and the school principal never observed

any suspicious injuries on Smith. The receptionist therefore allowed Anderson to enter

the school campus and proceed to Smith’s classroom without notifying her of his

presence or asking permission to send him back. According to Smith’s daughter, if the


       1 Defendants objected to this evidence on hearsay grounds, and plaintiffs argued it
goes to Smith’s state of mind and notice. Other evidence shows that Smith was not afraid
of Anderson, she never filed a police report concerning his threats, and she did not want
him out of the house because he had “made that threat,” but because it was her house.

                                             3
receptionist had asked Smith for permission, she would have refused. Smith’s classroom

did not have a door; rather, it had a curtain. Anderson entered the classroom, and shot

and killed Smith and a student. He then committed suicide by shooting himself.

       At the time of the shooting, the district and the school had implemented some safety

requirements including “SBCUSD Policy AR 1250 Community Relations” (regulation

1250), which sets forth the registration requirements for school visitors who are considered

outsiders (Pen. Code, § 627.2), defines outsiders as anyone other than a student, parent,

board of education member, public employee whose employment requires being on school

grounds, representative of a school employee organization, elected public official,

publisher or reporter of a newspaper, magazine, or other periodical, and a radio or

television station (Pen. Code, § 627.1), and requires schools to post a sign advising visitors

of these registration requirements (Pen. Code, § 627.6). According to the regulation,

outsiders must provide extensive identifying information (including proof of identity), as

well as their purpose for entering school grounds. (Pen. Code, § 627.3.) However, the

regulation states: “Unless otherwise directed by the principal or designee, a staff member

shall accompany visitors while they are on school grounds.” Thus, the principal or

designee has the discretion to allow visitors on school grounds without being accompanied

by a staff member. The school’s staff handbook discusses classroom visitors and

volunteers. The handbooks states: “Anyone may visit the campus whether they have a

child here or not. No visitor will be permitted on the site unless accompanied by an

administrator or teacher.”




                                             4
       Regarding the handbook’s discussion of visitor/outsider access to school grounds,

The school principal testified that her practice—and the school’s historical policy—was

to allow teachers’ spouses to come on campus if they sign in. She also gave the

receptionist “leeway to identify, or that if she recognized family members, that it was

okay” to allow them access to the school’s campus. While several classrooms (including

Smith’s) did not have doors, the principal never spoke to the district’s safety expert about

the building design or other unique factors concerning their absence. Both the principal

and the school’s receptionist confirmed that the door from the front office to the interior

of the school “has always been unlocked,” at least during school hours.

       On December 21, 2017, plaintiffs initiated this action against the district, the

school’s principal, and Smith’s estate, alleging negligence, negligence per se, breach of

fiduciary duty, dangerous condition of public property, and premajority medical expense

financial responsibility. Following demurrer, two causes of action remained: negligence

and dangerous condition of public property.2

       On July 25, 2019, Smith’s estate successfully moved for summary judgment on

the grounds she owed no duty to disclose her personal marital struggles to the district

because Anderson’s actions were not foreseeable, and plaintiffs could not demonstrate

causation since Anderson’s criminal conduct was the sole and superseding cause of

plaintiffs’ harm. The trial court relied on the following undisputed facts: (1) Anderson


       2 The guardians ad litem plaintiffs were parties to the claim for premajority
medical expense financial responsibility only. Thus, after the demurrer was sustained
without leave to amend as to this cause of action, these plaintiffs remained as guardians
ad litem only.

                                              5
never made a threat that he would shoot Smith or others; (2) Anderson never made any

threats to harm Smith at her school; (3) Anderson never made threats to harm any of

Smith’s students; (4) Smith did not fear imminent danger or fear for her life prior to the

incident; and (5) Smith neither knew nor could have known that Anderson would engage

in the type of attack that occurred at her school. Judgment was entered on November 14,

2019, and plaintiffs did not challenge the trial court’s ruling on appeal.

       As to the district and the school principal, plaintiffs allege that the district is

vicariously liable for the actions of the principal and Smith (Gov. Code, § 815.2), and

directly liable for failing to develop and implement a school safety plan (Ed. Code,

§§ 32280-32289)3 and




       3   Education Code sections 32280-32289 require districts to develop a
“comprehensive school safety plan that addresses the safety concerns identified through a
systematic planning process,” and that aims at preventing crime and violence on campus.
(Ed. Code, § 32280.) While Education Code section 32280 imposes a duty to develop a
school safety plan, it leaves implementation to the public entity’s discretion or judgment:
“It is the intent of the Legislature that all California public schools . . . develop a
comprehensive school safety plan . . . . It is also the intent of the Legislature that all
school staff be trained on the comprehensive school safety plan.” (Ibid.) There is no
mandatory requirement that a school’s safety plan must include specific action items.
(Ed. Code, § 32282, subd. (a)(2)(J).) Rather, the “procedures to prepare for active
shooters or other armed assailants shall be based on the specific needs and context of
each school and community.” (Ibid.)

                                               6
supervise students on school grounds (Ed. Code, § 44807).4 They assert that because of

defendants’ special relationship with their students, defendants owed, inter alia, the duty

to (1) use reasonable measures to protect students from known threats of harm and

foreseeable acts of violence, (2) supervise students by enforcing the rules and regulations

necessary for their protection, and (3) devise and implement plans to address the threat of

school crime. According to plaintiffs, defendants’ failure to discharge their duties

resulted in Anderson gaining unsupervised access to Smith’s classroom, where he carried

out a deadly shooting. As to the district only, plaintiffs further allege liability based on

the dangerous condition of its property, which created a reasonably foreseeable risk of the

kind of injury that incurred, was caused by a negligent act or omission of a school

employee, and/or was actually or constructively known by the district.

       On February 10, 2020, the district and the school’s principal moved for summary

judgment on the following grounds: (1) negligence—if, as the trial court found, Smith

could not have known that Anderson would engage in the type of attack at the school

which occurred, then defendants could not have known; and (2) dangerous condition of

public property—the lack of protective barriers on the property does not constitute a


       4  Education Code section 44807 provides: “Every teacher in the public schools
shall hold pupils to a strict account for their conduct on the way to and from school, on
the playgrounds, or during recess. A teacher, vice principal, principal, or any other
certificated employee of a school district, shall not be subject to criminal prosecution or
criminal penalties for the exercise, during the performance of his duties, of the same
degree of physical control over a pupil that a parent would be legally privileged to
exercise but which in no event shall exceed the amount of physical control reasonably
necessary to maintain order, protect property, or protect the health and safety of pupils, or
to maintain proper and appropriate conditions conducive to learning. The provisions of
this section are in addition to and do not supersede the provisions of Section 49000.”

                                              7
dangerous condition (Gov. Code, § 835), and a dangerous condition cannot be the result

of unforeseeable and inappropriate use of the property. Plaintiffs opposed the motion

because the special relationship between defendants and students created a heightened

duty of care, a Rowland5 analysis does not warrant an exception to the duties owed by

defendants, school shootings are foreseeable, and the school was in a dangerous

condition.

       On September 4, 2020, the trial court granted defendants’ motion. Regarding the

negligence cause of action, the court reasoned that plaintiffs “have not identified any

negligent conduct on the part of Defendants that created a foreseeable risk of a shooting”

on the school’s campus because there is no evidence that defendants “failed to comply

with any particular District regulation or school policy regarding visitors or outsiders on

campus.” The court added that there is no evidence “Anderson had engaged in any

known activity that posed a foreseeable threat to the students.” Thus, the court concluded

that “while Defendants may have generally had a duty to protect the students of North

Park, it cannot be found that Defendants breached any such duty because it cannot be

found that Defendants were aware of any foreseeable threat to their safety.” Regarding



       5  Rowland v. Christian (1968) 69 Cal.2d 108, 112-113 (Rowland). Rowland’s
multifactor test for determining whether an exception to the statutory general duty of
reasonable care is warranted and remains good law. These factors include “the
foreseeability of harm to the plaintiff, the degree of certainty that the plaintiff suffered
injury, the closeness of the connection between the defendant’s conduct and the injury
suffered, the moral blame attached to the defendant’s conduct, the policy of preventing
future harm, the extent of the burden to the defendant and consequences to the
community of imposing a duty to exercise care with resulting liability for breach, and the
availability, cost, and prevalence of insurance for the risk involved.” (Id. at p. 113.)

                                             8
the dangerous condition cause of action, the court reasoned that the failure to lock the

door leading from the front office to the school campus, along with the absence of a door

on Smith’s classroom, did not create a dangerous condition because teachers’ spouses

were allowed to move about the campus unaccompanied, and visitors were entitled to be

present on campus once they signed in at the front desk.

       Judgment was entered in defendants’ favor on October 5, 2020.

                                     II. DISCUSSION

       Plaintiffs contend the trial court erred in granting defendants’ motion for summary

judgment. They do not claim that every school shooting can be prevented. Rather, they

contend that “adequate safeguards” would have prevented the death or injury of anyone

inside an interior classroom and in front of the students. They argue that the school’s

receptionist should have called Smith to notify her about Anderson’s presence, asked her

to come to the front office to receive whatever item Anderson was dropping off, or

instructed Anderson to leave the item with office staff. They further assert the district

created a dangerous condition on the school’s property by failing to equip classrooms

with doors that locked.

       A.     Standard of Review.

       “An order granting summary judgment is reviewed de novo. [Citation.] As a

practical matter, ‘“we assume the role of a trial court and apply the same rules and

standards which govern a trial court’s determination of a motion for summary

judgment.”’ [Citation.] A motion for summary judgment is properly granted ‘if all the




                                             9
papers submitted show that there is no triable issue as to any material fact and that the

moving party is entitled to a judgment as a matter of law.’ [Citations.] . . .

       “A defendant moving for summary judgment must show that one or more

elements of the plaintiff’s cause of action cannot be established or show there is a

complete defense to the plaintiff's cause of action. [Citations.] It is not until the

defendant meets this burden that the burden of production shifts to the plaintiff to show

that a triable issue of one or more material facts exists as to the defense. [Citations.] In

conducting our review, we must identify the issues to be considered on the motion for

summary judgment, which are defined by the pleadings. [Citation.] Significantly, as to

each claim as framed by the complaint, ‘“‘the motion must respond by establishing a

complete defense or otherwise showing there is no factual basis for relief on any theory

reasonably contemplated by the opponent’s pleading.’”’” (Doe v. Good Samaritan

Hospital (2018) 23 Cal.App.5th 653, 661.)

       B.     Negligence.

       Because the district is a public entity, “[u]nder the California Tort Claims Act

(Gov. Code, § 810 et seq.), ‘[it] is not liable for injury arising from an act or omission

except as provided by statute. . . .’” (Hoff v. Vacaville Unified School Dist. (1998)

19 Cal.4th 925, 932 (Hoff); see Guerrero v. South Bay Union School Dist. (2003)

114 Cal.App.4th 264, 268 [“Tort liability for governmental entities is based upon

statute.”].) One such statute is Government Code section 815.2,6 which provides that


       6 All further statutory references are to the Government Code unless otherwise
indicated.

                                              10
“[a] public entity is liable for injury proximately caused by an act or omission of

an employee of the public entity within the scope of his employment if the act or

omission would, apart from this section, have given rise to a cause of action against that

employee . . . .” (§ 815.2, subd. (a); see Dailey v. Los Angeles Unified Sch. Dist. (1970)

2 Cal.3d 741, 747 [“a school district is vicariously liable for injuries proximately caused

by [the] negligence” of school personnel “responsible for student supervision”],

superseded by statute as stated in LeRoy v. Yarboi (2021) 71 Cal.App.5th 737, 743, fn. 2;

see also Castro v. Los Angeles Bd. of Education (1976) 54 Cal.App.3d 232, 235 [under

§ 815.2, “school districts are liable for the negligence of their employees”].) Through

section 815.2, subdivision (a), “the California Tort Claims Act expressly makes the

doctrine of respondeat superior applicable to public employers.” (Hoff, at p. 932.)

Accordingly, “‘a school district is vicariously liable for injuries proximately caused by

[the] negligence’ of school personnel ‘responsible for student supervision.’” (Ibid.)

       To establish their negligence claim, plaintiffs must prove duty, breach, causation,

and damages. (Regents of University of California v. Superior Court (2018) 4 Cal.5th

607, 618 (Regents-Rosen).) “‘“Recovery for negligence depends as a threshold matter on

the existence of a legal duty of care.”’ [Citations.] ‘The existence of a duty is a question

of law, which we review de novo.’” (Doe v. Lawndale Elementary School Dist. (2021)

72 Cal.App.5th 113, 125.) Although a “‘duty exists only if “‘the plaintiff’s interests are

entitled to legal protection against the defendant’s conduct[;]’”’ . . . ‘a person may have

an affirmative duty to protect the victim of another’s harm if that person is in what the




                                             11
law calls a “special relationship” with either the victim or the person who created the

harm.’” (Ibid.)

       Here, defendants concede that they had a special relationship with plaintiffs.

(Hoff, supra, 19 Cal.4th at pp. 933-934; C.A. v. William S. Hart Union High School Dist.

(2012) 53 Cal.4th 861, 869.) “While ‘neither school districts nor their employees are the

insurers of the safety of their students,’ school districts ‘do owe [students] a duty to use

the degree of care which a person of ordinary prudence, charged with comparable duties,

would exercise in the same circumstances.’ [Citation.] A school district’s responsibility

‘includes the duty to use reasonable measures to protect students from foreseeable injury

at the hands of third parties acting negligently or intentionally.’” (Achay v. Huntington

Beach Union High School Dist. (2022) 80 Cal.App.5th 528, 536, italics added.)

       “The Rowland court instructs us to balance foreseeability-related factors and

public policy factors in deciding whether to depart from an implicated duty of care.”

(Colonial Van & Storage, Inc. v. Superior Court (2022) 76 Cal.App.5th 487, 501

(Colonial).) Balancing these factors, we conclude that even though defendants had a

special relationship with plaintiffs, which gave rise to a duty to protect them, negligence

liability should be precluded in this case. In reaching this conclusion, we are not

dismissing the traumatizing violence plaintiffs experienced. Rather, guided by the

Rowland factors, and principally by the unforeseeability of this sole and tragic event at

the school, we decide that imposing on a school district a duty to ensure that its school is

safe from every trusted visitor would be entirely unfounded and unfair.




                                              12
       The foreseeability-related factors are “the foreseeability of harm to the plaintiff,

the degree of certainty that the plaintiff suffered injury, [and] the closeness of the

connection between the defendant’s conduct and the injury suffered.” (Rowland, supra,

69 Cal.2d at p. 113.) “Of these three factors, whether the injury was foreseeable is the

most important in determining whether an exception should exist to the duty to protect.

[Citation.] Our task ‘“is not to decide whether a particular plaintiff’s injury was

reasonably foreseeable in light of a particular defendant’s conduct, but rather to evaluate

more generally whether the category of negligent conduct at issue is sufficiently likely to

result in the kind of harm experienced that liability may appropriately be imposed.”’

[Citations.] We do, however, evaluate the kind of third party conduct involved in light of

all the surrounding circumstances as probative in assessing generally whether the

category of [defendant’s] alleged negligent conduct is sufficiently likely to result in the

kind of harm plaintiffs experienced. ‘What is “sufficiently likely” means what is “‘likely

enough in the setting of modern life that a reasonably thoughtful [person] would take

account of it in guiding practical conduct.’”’” (Colonial, supra, 76 Cal.App.5th at

p. 502.)

       Of the three foreseeability-related factors, we assume the degree of certainty that

the plaintiffs suffered an injury, albeit psychological, weighs in favor of a duty to protect.

Thus, we focus on the other two factors. Regarding the foreseeability of harm, plaintiffs

have produced no evidence that defendants had actual knowledge that Anderson posed a

risk of harm to Smith or anyone at the school. Quite the contrary, Anderson had

previously visited the school without incident, and Smith never expressed any concern to


                                              13
family or defendants about his potential for violence or her safety. Rather, Smith told her

daughter that she was not afraid of Anderson, and Smith’s daughter testified that she

never observed any injuries on Smith, never witnessed Anderson become violent with

her, and never suspected that he may be abusive. Notably, Smith’s coworkers were

unaware that Smith was estranged from her husband. In short, plaintiffs presented no

evidence that any district employee—including Smith herself—could have foreseen that

Anderson was a danger to the safety of the school.

       Even so, plaintiffs contend “‘the question here is not whether [the district] could

predict that [Anderson] would [shoot] [Smith] in [her classroom and in front of her

students]. It is whether a reasonable [school district] could foresee that its negligent

failure to control a potentially violent [“outsider”], or to warn students who were

foreseeable targets of his ire, could result in harm to one of those students. Violent

unprovoked attacks by and against [ ] students, while still relatively uncommon, are

happening more frequently.’” Plaintiffs argue the prevalence of school shootings and the

frequency of domestic violence “are likely enough in the setting of modern life that a

reasonably thoughtful [person] would take account of it in guiding practical conduct.”

We disagree. “It is undeniable that shootings and other forms of violence can and do

happen in the workplace [and on school grounds]. But for foreseeability in the context of

a duty to protect, ‘[m]ore than a mere possibility of occurrence is required since, with

hindsight, everything is foreseeable.’” (Colonial, supra, 76 Cal.App.5th at p. 503.) This

case presented nothing more than a “‘mere possibility of occurrence.’” (Ibid.)




                                             14
       Nonetheless, defendants did account for potential third party violence by virtue of

the school’s safety plan which was followed by the receptionist: Visitors, or outsiders, at

the school signed in at the front office. If they were not known by school personnel, they

were not allowed on school grounds without a chaperon. However, the school’s policy

allowed teachers’ spouses access to school grounds on their own. Because Anderson was

Smith’s spouse and had previously been on school grounds (without incident), on April

10, 2017, he was permitted access to Smith’s classroom without an escort. At that time,

defendants were unaware of Smith’s estrangement from him. As her marital relationship

was not related to her employment as a teacher for the district, Smith had no duty to

disclose this personal situation, especially since she had no concern that Anderson posed

a threat to her safety. Moreover, Anderson did not have a documented history of prior

incidents at the school,7 and there were no reports of similar violent incidents that may

have put defendants on notice of a potential murderous attack at the school.

       The California Supreme Court has repeatedly held that “‘[t]he most important

factor to consider in determining whether to create an exception to the general duty to

exercise ordinary care . . . is whether the injury in question was foreseeable.’” (Regents-

Rosen, supra, 4 Cal.5th at p. 629; see Kesner v. Superior Court (2016) 1 Cal.5th 1132,


       7 In their memorandum in opposition to defendants’ motion for summary
judgment, plaintiffs stated that “[t]hree days prior to the shooting, Anderson was seen
chaining a bicycle to Karen Smith’s car door requiring the response of police, yet
Defendants did nothing to prevent him from coming back and gaining entry to [the
school].” Even so, plaintiffs presented no evidence confirming Anderson was
responsible for chaining the bicycle to Smith’s car door or that the school’s principal or
anyone in the school’s administration knew about the incident or Anderson’s alleged
involvement.

                                             15
1145 [discussing employers’ duty to prevent transmission of asbestos from premises to

employees’ household members]; Tarasoff v. Regents of University of California (1976)

17 Cal.3d 425, 434 [discussing therapist’s duty to protect discharged through warnings].)

Defendants’ safety plan addressed the potential for a school shooting or domestic

violence by denying unknown visitors access to the school grounds without an escort.

However, absent specific evidence to the contrary, an attack by a known, trusted visitor,

such as a teacher’s spouse, is speculative—at best—and not foreseeable.8

       The third foreseeability-related factor is the closeness of the connection—or causal

nexus—between the defendants’ conduct and the injury suffered. Plaintiffs argue “the

failure to take appropriate steps to prevent unauthorized ‘outsiders,’ like Anderson, from

entering the school when students are present is a direct link between the procedures that

should have been promulgated and enforced and what actually happened.” However, in

cases like this one involving third party criminal conduct, “the existence of an intervening

act does not necessarily attenuate a defendant’s negligence. Rather, ‘the touchstone of

the analysis is the foreseeability of that intervening conduct.’” (Regents-Rosen, supra,

4 Cal.5th at p. 631.) We discern no causal nexus here. Once again, we are mindful that

“‘[f]oreseeability supports a duty only to the extent it is reasonable, because rarely is

anything completely unforeseeable.’” (Doe v. Anderson Union High School Dist. (2022)



       8  Plaintiffs assert the district is liable for its failure to properly train the school’s
staff as “to the proper precautions required to keep the school safe from active shooters.”
We disagree. Safety training regarding “‘Armed Intruder Awareness’ and precautions
that should be taken” does not change the foreseeability of a criminal attack by a known,
trusted outsider who was visiting the school.

                                               16
78 Cal.App.5th 236, 243 (Doe-Anderson); Sturgeon v. Curnutt (1994) 29 Cal.App.4th

301, 307 [“On a clear day, you can foresee forever.”]; Weirum v. RKO General, Inc.

(1975) 15 Cal.3d 40, 47 [“virtually every act involves some conceivable danger”].)

       Because Smith had no reason to foresee Anderson’s attack on her at any place, it

was not reasonably foreseeable that it would occur on school grounds such that

defendants should have envisioned its occurrence when implementing its safety plan as to

spouses’ unaccompanied access to school grounds.

       Turning to the public policy factors, they include “the moral blame attached to the

defendant’s conduct, the policy of preventing future harm, the extent of the burden to the

defendant and consequences to the community of imposing a duty to exercise care with

resulting liability for breach, and the availability, cost, and prevalence of insurance for

the risk involved.” (Rowland, supra, 69 Cal.2d at p. 113.) Plaintiffs contend moral

blame attaches because (1) they are powerless compared to defendants, (2) imposition of

a duty would avert the violence that occurred, (3) the burden is minimal because outside

visitors will be restricted to the front office, and (4) defendants are able to obtain

insurance for negligent liability. In response, defendants criticize plaintiffs’ standard—

“because some husbands commit acts of domestic violence against their wives, the school

is morally to blame unless it presumes that every husband is prone to murder his wife

while visiting her at work”—on the grounds it results in the policy factors swallowing the

foreseeability factors, “as every school would be responsible for preventing every act of




                                              17
domestic violence, no matter how unforeseeable.” We agree with defendants.9

       Public policy factors counsel against imposing a duty on school districts to ensure

that students are safe from third party criminal conduct of known visitors—including

teachers’ spouses, and students’ parents and family members. (Cf. Colonial, supra,

76 Cal.App.5th at pp. 504-505.) The extent of the burden to shoulder such a duty and the

consequences to school personnel would be extremely heavy. Districts would become

the insurers of the safety of students in the event of any intentional harm (including from

within), even if the districts have no reason to expect it. This is an unrealistic

responsibility. To avoid liability, schools would be compelled to undertake onerous and

costly measures—such as inspecting every person who comes on campus for weapons

and other safety hazards, vetting all visitors, teachers, and students, and monitoring their

daily activities and the condition of classrooms at least during school hours. Maintaining



       9  In their reply brief, plaintiffs clarify their argument: “Because domestic violence
and school shootings are growing ever more common ‘in the setting of modern life’
(Kesner v. Superior Court (2016) 1 Cal.5th 1132, 1145), schools have a duty to take
reasonable precautions to assure that no one is able to kill their spouse at school, in front of
the students. And there is a very simple and reasonable precaution to fulfill this duty:
Don’t let spouses on campus when students are present.” However, domestic
violence/school shootings are not the norm; rather, they are rare. (Tierney, Sorrow and
Precaution, Not Hysteria (May 27, 2022) City Journal  [as of Aug. 10, 2022]; Flannery, Fox,
Wallace, Mulvey & Modzeleski, Guns, School Shooters, and School Safety: What We
Know and Directions for Change (Mar. 5, 2021) School Psychology Review 50:2-3, pages
237-253 [as of Aug. 10, 2022] [“[F]ear of an active shooter [is] in
disproportion to a person’s actual risk of being injury or killed in a school shooting.”];
National Coalition Against Domestic Violence (2021) Domestic Violence and Firearms
 [as of Aug. 10, 2022] [“In
2018, 1,014 women were killed by male intimate partners.”].)

                                              18
the safety of the schools may also include posting security guards throughout campuses,

installing metal detectors at every entrance onto school grounds, and installing video

cameras inside and outside each classroom. (Id. at p. 504.) The duty proposed by

plaintiffs is skirting on absolute liability which, given the enhanced risk, would cause in

increased insurance premiums. (Id. at p. 505.)

       We are not persuaded by plaintiffs’ assertion that “[a]ll that is required is that

‘outsiders’ be restricted to the school office unless there are no students on campus.”10

This case involves the criminal conduct of an outsider who was known to defendants as a

trusted spouse. Even if he had been forced to remain in the main office, if his goal was to

attack a specific person on school grounds, defendants could not have removed every

means of accomplishing that goal. (Wiener v. Southcoast Childcare Centers, Inc. (2004)

32 Cal.4th 1138, 1150 [“[F]irst, it is difficult if not impossible in today’s society to

predict when a criminal might strike. Also, if a criminal decides on a particular goal or

victim, it is extremely difficult to remove his every means for achieving that goal.”];

Colonial, supra, 76 Cal.App.5th at p. 505 [“Reasonable precautions would not likely stop

an irrational explosive attack or keep random victims from sustaining injuries.”].) It is

impossible to prevent all violence on school grounds. (cf. Regents-Rosen, supra,

4 Cal.5th at p. 634 [“[A] duty of care is not the equivalent of liability. Nor should our

holding be read to create an impossible requirement that colleges prevent violence on



       10   Any argument regarding defendants’ failure to comply with certain Education
Code sections, Penal Code sections pertaining to “outsiders” on school campuses, and the
district’s regulation 1250 regarding the same, concerns causation, not duty.

                                              19
their campuses.”].) “The District’s duty of supervision was limited to the risks of harm

that were reasonably foreseeable, i.e., that were known to the District or that reasonably

should have been known to the District. [Citation.] School districts are not the insurers

of the physical safety of students [citation], and ‘[s]tudents are not at risk merely because

they are at school. [Citation.] A contrary conclusion would unreasonably “require

virtual round-the-clock supervision or prison-tight security for school premises . . . .”’”

(Doe-Anderson, supra, 78 Cal.App.5th at p. 243.) For that reason, defendants are neither

morally culpable nor blameworthy for their failure to anticipate or prepare for Anderson’s

attack.

          Based on the above, we conclude the Rowland factors (lack of foreseeability of

harm and public policy counsels against imposing liability on defendants) justify limiting

defendants’ duty to protect students from a known, trusted third party’s criminal harm.

          C.     Dangerous Condition.

          “[S]ection 835 . . . permits the imposition of liability on a public entity for injury

caused by a dangerous condition of its property.” (Zelig v. County of Los Angeles (2002)

27 Cal.4th 1112, 1133 (Zelig).) To establish their dangerous condition of public property

claim, plaintiffs must prove a dangerous condition on public property at the time of the

injury; the condition proximately caused the injury; the condition created a reasonably

foreseeable risk of the kind of injury sustained; and the public entity had actual or

constructive notice of the dangerous condition of the property in sufficient time to have

taken measures to protect against it. (§ 835; Brenner v. City of El Cajon (2003)

113 Cal.App.4th 434, 439.) Section 830, subdivision (a), defines a dangerous condition


                                                 20
as “a condition of property that creates a substantial (as distinguished from a minor,

trivial or insignificant) risk of injury when such property or adjacent property is used with

due care in a manner in which it is reasonably foreseeable that it will be used.” “The

existence of a dangerous condition ordinarily is a question of fact, but the issue may be

resolved as a matter of law if reasonable minds can come to only one conclusion.”

(Zelig, supra, 27 Cal.4th at p. 1133.)

       Here, plaintiffs allege the unlocked front office door leading to the classrooms,

along with the absence of lockable classroom doors, created a dangerous condition.

However, the evidence fails to show a causal connection between the alleged defect and

plaintiffs’ injuries. As we previously stated, Anderson (a teacher’s husband) was a

known, trusted visitor at the school who properly signed in at the front desk as required.

The school’s policy was to allow spouses of teachers to move about the school grounds

unaccompanied. Thus, locking the front office door (which leads to the classrooms)

would not have affected the risk of harm faced by Smith and her students. Even if that

door had been locked, the receptionist would have unlocked it and permitted Anderson to

proceed to Smith’s classroom.

       Likewise, a lockable door on Smith’s classroom would not have affected the risk

of harm since Smith was unaware that Anderson posed a threat to her safety. Even if

Smith’s classroom had a door, and that door was locked, there is no evidence that she

would have refused to open the door to him. Plaintiffs’ reference to Smith’s daughter’s

statement that Smith would not have granted permission to allow Anderson on school

grounds is, at best, speculative. And, “‘[a]n issue of fact can only be created by a conflict


                                             21
of evidence. It is not created by “speculation, conjecture, imagination or guesswork.”’”

(Lyons v. Security Pacific Nat. Bank (1995) 40 Cal.App.4th 1001, 1014.) If Smith feared

Anderson, she would have filed a police report and informed her family and defendants

of the gravity of the threat that he posed. She did neither.

       Notwithstanding the above, plaintiffs contend “the question is whether there was a

dangerous condition of the school that created a reasonably foreseeable risk that an armed

intruder could gain access to the campus and/or to a classroom to kill or injure.” They

assert that their injuries are the result of “the combination of the third party conduct with

the condition of the property that created the dangerous condition, i.e., an armed intruder

was given access to the students.” If Anderson had been a stranger to defendants,

arguably, plaintiffs’ assertion may have merit. But Anderson was not a stranger; he was a

teacher’s spouse with no history of violent behavior. Plaintiffs’ argument assumes that

section 835 foreseeability encompasses any kind of injury or incident once the dangerous

condition is established. To accept this argument would make foreseeability boundless,

while ignoring section 835’s requirement that plaintiffs prove “that the injury was

proximately caused by the dangerous condition,” and “that the dangerous condition created

a reasonably foreseeable risk of the kind of injury which was incurred . . . .” (§ 835.)

       Consequently, we conclude that section 835 does not provide a statutory basis for

liability in the present case.

       D.      Immunity.

       At the initial hearing on defendants’ motion for summary judgment, plaintiffs

asked for, and were granted, leave to file a sur-reply brief on the issue of immunity.


                                             22
Following supplemental briefing, the trial court found that defendants were immune from

liability because (1) there was no mandatory duty under the Education Code or other

statutes to implement specific policies regarding the presence of visitors on school

grounds or the prevention of active shooter incidents (Ed. Code, §§ 32280-32289; see

fn. 3, ante); (2) regulation 1250 does not create a mandatory duty regarding visitors on

campus; and (3) the school’s principal’s decision to allow staffs’ spouses on school

grounds, without an escort, is protected by discretionary immunity (Gov. Code,

§ 820.2).11

       On appeal, plaintiffs contend the trial court erred in determining that discretionary

immunity applies. Since we have concluded the Rowland factors (lack of foreseeability

of harm and public policy counsels against imposing liability on defendants) justify

limiting defendants’ duty to protect students from a known, trusted third party’s criminal

harm, we need not reach the issue of immunity. (Richardson v. Department of Motor

Vehicles (2018) 25 Cal.App.5th 102, 110, fn. 4; Masters v. San Bernardino County

Employees Retirement Assn. (1995) 32 Cal.App.4th 30, 43 [“If defendants owed [no

duty] of the kind [plaintiff] claims, our inquiry ends there and we need not reach the issue

of immunity.”].)




       11 Section 820.2, provides: “Except as otherwise provided by statute, a public
employee is not liable for an injury resulting from his act or omission where the act or
omission was the result of the exercise of the discretion vested in him, whether or not
such discretion be abused.”

                                             23
                               III. DISPOSITION

     The judgment is affirmed. Defendants are awarded costs on appeal.




                                                         McKINSTER
                                                                         Acting P. J.
We concur:



MILLER
                       J.


CODRINGTON
                       J.




                                        24
Filed 9/6/22
                                CERTIFIED FOR PUBLICATION


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                            FOURTH APPELLATE DISTRICT

                                       DIVISION TWO



 C.I., a Minor, etc., et al.,

          Plaintiffs and Appellants,                  E076212

 v.                                                   (Super.Ct.No. CIVDS1725293)

 SAN BERNARDINO CITY UNIFIED                         ORDER DENYING PETITION
 SCHOOL DISTRICT et al.,                           FOR REHEARING AND
                                                   CERTIFYING OPINION FOR
          Defendants and Respondents.              PUBLICATION



        THE COURT

        The court has reviewed the petition for rehearing filed August 19, 2022, and the

requests for publication filed August 22 and August 30.

        The petition for rehearing is denied.

        The requests for publication are granted. The nonpublished opinion filed August

10, 2022, meets the standards for publication as specified in California Rules of Court,

rule 8.1105(c)(2) and (6).




                                            1
      IT IS SO ORDERED that said opinion be certified for publication pursuant to

California Rules of Court, rule 8.1105(b).



                                                           McKINSTER
                                                                          Acting P. J.
We concur:



MILLER
                          J.


CODRINGTON
                          J.




                                             2